department of the treasury internal_revenue_service washington d c jun set er aen tax_exempt_and_government_entities_division uniform issue list legend taxpayer a ira b financial_institution c account d financial_institution e amount dear this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated january january march and date in which you have requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age represents that she took a distribution of amount from ira b taxpayer a asserts that her failure to accomplish a rollover within the 60-day period prescribed by code sec_408 was due to her medical_condition which impaired her ability to manage her financial affairs taxpayer a further asserts that amount has not been used for any purpose taxpayer a maintained ira b an individual_retirement_account ira under sec_408 of the code with financial_institution c taxpayer a represents that on date she withdrew amount from ira b seeking to deposit it in another ira which had a higher earnings performance taxpayer a’s rollover deadline was date taxpayer a represents she misinterpreted some articles she read on the internet causing her to believe she had more than days to complete the rollover during the month prior to the withdrawal of amount from ira b taxpayer a had surgery for a medical_condition following the surgery and during the 60-day period she was on pain medication and antibiotics taxpayer a represents that she had difficulty managing her family financial affairs during that time the ruling_request is supported by a letter from her physician's office that explains taxpayer a’s medical_condition it states that the stress of surgery and medications caused taxpayer a to be confused for a prolonged period of time this impacted her thinking process and ability to manage her financial affairs including her inability to complete the rollover timely into the proper account based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that rollover treatment is denied for amounts required to be distributed under subsection a or b sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a timely rollover of amount was due to her medical_condition which impaired her ability to manage her financial affairs therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira b taxpayer a is granted a period of days from the issuance of this letter_ruling to contribute not more than amount into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution the contribution will be considered a rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact i d at sincerely yours cotte a wath manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
